DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving means” “generating means” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berseth et al. (USPN 2020/0327320).
claim 1, Berseth discloses an information processing apparatus comprising: a processor configured to: receive first image data (see fig. 4A); and generate, by processing corresponding to information represented in the first image data and corresponding to specific information other than information of a deletion target out of the information represented in the first image data, second image data (read as “background data” drop out to assemble “new image”) not representing the information of the deletion target out of the information represented in the first image data but representing the information other than the information of the deletion target (see figs. 1,3,4A; 

    PNG
    media_image1.png
    924
    807
    media_image1.png
    Greyscale
).
However, Berseth does not explicitly disclose deletion target.
Nevertheless, Berseth discloses dropout background data.

Consider claim 2 as applied to respective claim, Berseth as modified discloses each of the first image data and the second image data is image data representing a document, and wherein the specific information is a specific character string that is written in the document and represents characteristics of the information of the deletion target (see fig. 1; character string in the document).
Consider claim 3 as applied to respective claim, Berseth as modified discloses the specific character string is a character string written at a specific position in the document  (see figs, 4A-4C; document image before and after).
Consider claim 4 as applied to respective claim, Berseth as modified discloses change the processing according to a position in the document at which the specific character string is written (see figs 4A-4C).
Consider claim 5 as applied to respective claim, Berseth as modified discloses each of the first image data and the second image data is image data representing a document, and wherein the specific information is a corresponding character string corresponding to a specific character string written in the document (see figs 7A-7C).
Consider claim 6 as applied to respective claim, Berseth as modified discloses the corresponding character string is a character string representing a name of an area, and wherein the processor is configured to: in a case where the name is an old name, change the processing according to a current name corresponding to the old name (see fig. 6, name).
claim 7 as applied to respective claim, Berseth as modified discloses change the processing according to a direction in which the corresponding character string is written in the document relative to a position of the specific character string (see figs. 7A-7C).

Examiner Note: See detailed independent claim 1 rejection for a detailed analysis due to similar subject matter presented in the other independent claims.

Consider claim 8, Berseth discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: receiving first image data; and generating, by processing corresponding to information represented in the first image data and corresponding to specific information other than information of a deletion target out of the information represented in the first image data, second image data not representing the information of the deletion target out of the information represented in the first image data but representing the information other than the information of the deletion target (see figs. 1,3,4A; 

    PNG
    media_image1.png
    924
    807
    media_image1.png
    Greyscale
).
However, Berseth does not explicitly disclose deletion target.
Nevertheless, Berseth discloses dropout background data.

Consider claim 9, Berseth disclose an information processing apparatus comprising: receiving means for receiving first image data; and generating means for generating, by processing corresponding to information represented in the first image data and corresponding to specific information other than information of a deletion target out of the information represented in the first image data, second image data not representing the information of the deletion target out of the information represented in the first image data but representing the information other than the information of the deletion target (see figs. 1,3,4A; 

    PNG
    media_image1.png
    924
    807
    media_image1.png
    Greyscale
).
However, Berseth does not explicitly disclose deletion target.
Nevertheless, Berseth discloses dropout background data.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 13, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662